
	

114 SJ 32 IS: To provide limitations on the transfer of certain United States munitions from the United States to Saudi Arabia.
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		2d Session
		S. J. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Murphy (for himself and Mr. Paul) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To provide limitations on the  transfer of certain United States munitions from the United States
			 to Saudi Arabia.
	
	
 Whereas the enduring security partnership between the United States Government and the Government of Saudi Arabia has historically served to preserve the stability of the Arabian Gulf region;
 Whereas the United States Government appreciates the Government of Saudi Arabia’s participation in the global counter-ISIL coalition;
 Whereas the United States Armed Forces provide dedicated personnel and assets to the armed forces of Saudi Arabia to support their military operations in Yemen, including over 700 air-to-air refueling sorties, and to assist with effectiveness and reduction of collateral damage;
 Whereas the Department of State has consistently urged all sides of the conflict in Yemen to take all feasible precautions to reduce the risk of harm to civilians and to comply with their obligations under international humanitarian law, which includes minimizing harm to civilians and differentiating between civilian infrastructure and military objectives;
 Whereas the Panel of Experts established pursuant to United Nations Security Council Resolution 2140 (2014) reported on January 22, 2016, that the military coalition led by the Government of Saudi Arabia in Yemen had conducted air strikes targeting civilians and civilian objects, in violation of International Humanitarian Law, including camps for internally displaced persons and refugees; civilian gatherings, including weddings; civilian vehicles, residential areas, medical facilities schools, mosques, markets, factories and food storage warehouses and other essential civilian infrastructure such as the airport in Sanaa, the port in Hudayadah, and domestic transit routes;
 Whereas the Panel of Experts reported on January 22, 2016, that Houthi-Saleh forces in Aden and Ta’izz had attacked civilians and civilian objects, including by shelling civilian residential areas, medical facilities, schools and other civilian infrastructure and using snipers positioned atop buildings to target people seeking safety, medical care or food;
 Whereas in the course of the conflict in Yemen, the systematic and widespread blockade of commercial goods has directly contributed to the obstruction of deliveries of aid and humanitarian assistance, while restricting vital imports of commercial fuel, food, and other goods;
 Whereas, since 2010, the President has submitted for review sales to Saudi Arabia of defense articles and services with a potential value of more than $100,000,000,000, including a $1,300,000,000 sale of precision guided air-to-ground munitions that was notified to Congress on November 13, 2015; and
 Whereas designated foreign terrorist organizations, including al Qaeda in the Arabian Peninsula and the Islamic State in Iraq and the Levant, which pose a grave threat to the national security of the United States, have significantly expanded the territory under their control in Yemen since the Government of Saudi Arabia began military operations in Yemen on March 26, 2015: Now, therefore, be it
		
	
 1.Sense of CongressIt is the sense of Congress that no transfer to Saudi Arabia of United States air-to-ground munitions should occur until the President certifies that the Government of Saudi Arabia—
 (1)demonstrates an ongoing effort to combat the mutual threat our nations face from designated foreign terrorist organizations; and
 (2)takes all feasible precautions to reduce the risk of harm to civilians and civilian objects, in compliance with international humanitarian law, in the course of military actions it pursues for the purpose of legitimate self-defense as described in section 4 of the Arms Export Control Act (22 U.S.C. 2754).
 2.DefinitionsIn this resolution: (1)Air-to-ground munitionsThe term air-to-ground munitions means any United States bomb or missile designed as a Category IV item on the United States Munitions List pursuant to section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
 (3)Authorized saleThe term authorized sale means any sale of United States defense articles or services authorized pursuant to the Arms Export Control Act (22 U.S.C. 2751 et seq.).
 (4)Designated foreign terrorist organizationsThe term designated foreign terrorist organizations means groups designated by the United States as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or Specially Designated Global Terrorists pursuant to Executive Order 13224 (50 U.S.C. 1701 note).
 (5)Proposed saleThe term proposed sale means any sale notified to Congress pursuant to subsection (b) or (c) of section 36 of the Arms Export Control Act (22 U.S.C. 2776).
			3.Conditions of transfer
 (a)LimitationNo transfer to Saudi Arabia of United States air-to-ground munitions may occur until the President makes the certification described under section 4.
 (b)Certification at time of Congressional notificationAny notification to Congress made on or after the date of the enactment of this resolution with respect to a proposed sale to Saudi Arabia of air-to-ground munitions shall be accompanied by the certification described under section 4.
 4.Conditions required prior to saleThe certification described under this section is a certification by the President to the appropriate congressional committees as follows:
 (1)The Government of Saudi Arabia is not providing funding, material support, or lethal aid to individuals or groups designated by the United States as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 118a), or Specially Designated Global Terrorists pursuant to Executive Order 13224 (22 U.S.C. 1701 note).
 (2)The Government of Saudi Arabia and its coalition partners are taking all feasible precautions to reduce the risk of harm to civilians and civilian objects to comply with their obligations under international humanitarian law, which includes minimizing harm to civilians, discriminating between civilian objects and military objectives, and exercising proportional use of force in the course of military actions it pursues for the purpose of legitimate self-defense as described in section 4 of the Arms Export Control Act (22 U.S.C. 2754).
 (3)The Government of Saudi Arabia and its coalition partners are making demonstrable efforts to facilitate the flow of critical humanitarian aid and commercial goods, including commercial fuel and commodities not subject to sanction or prohibition under United Nations Security Council Resolution 2216 (2015).
 (4)The Government of Saudi Arabia is taking all necessary measures to target designated foreign terrorist organizations, including al Qaeda in the Arabian Peninsula and affiliates of the Islamic State of Iraq and the Levant as part of its military operations in Yemen.
			5.Reporting requirements
 (a)Reporting requirementsPrior to any transfer of United States air-to-ground munitions to Saudi Arabia pursuant to an authorized sale to Saudi Arabia of air-to-ground munitions or the notification to Congress of a proposed sale to Saudi Arabia of air-to-ground munitions, the President or the President's designee shall provide a briefing to the appropriate congressional committees. The briefing shall include—
 (1)a description of the nature, content, costs, and purposes of any United States support for the Government of Saudi Arabia’s coalition military operations in Yemen on or after March 26, 2015;
 (2)an assessment of whether the Government of Saudi Arabia’s military operations in Yemen on or after March 26, 2015, constitute legitimate self-defense;
 (3)an assessment of whether the Government of Saudi Arabia’s coalition operations have deliberately targeted civilian infrastructure in Yemen on or after March 26, 2015, and whether the armed forces of the Government of Saudi Arabia and its coalition partners have taken all possible steps to comply with the rules of distinction, proportionality, and precautions, as regulated by Additional Protocol I to the Geneva Conventions of 12 August 1949, and Relating to the Protection of Victims of International Armed Conflicts, done at Geneva June 8, 1977;
 (4)an assessment of whether the armed forces of Saudi Arabia have used United States-origin munitions in any attacks against civilians or civilian infrastructure in Yemen on or after March 26, 2015, and how that affects the United States credibility in the region;
 (5)an assessment of the effect of Saudi Arabia’s military operations in Yemen on its ability to contribute to United States efforts to defeat al Qaeda in the Arabian Peninsula and the Islamic State of Iraq and the Levant; and
 (6)an assessment on how the transfer of major defense equipment to Saudi Arabia contributes to United States foreign policy and national security objectives in the region.
 (b)Form of briefingThe briefing required under subsection (a) shall be conducted in an unclassified forum but may be conducted in a classified setting as required.
 6.SunsetThis resolution shall cease to have effect three years after the date of the enactment of this resolution, unless renewed.
		
